RICHARDSON, J.
Defendant appeals a judgment of conviction for Driving While Suspended, ORS 487.560. Defendant’s operator’s license was suspended for refusal to submit to a breathalyzer test for a period from November 17, 1976, to March 17, 1977. He was granted an occupational license pursuant to ORS 482.475 which allowed him to drive during the suspension period "Monday through Saturday between the hours of 8:00 a.m. and 6:00 p.m.” Defendant concedes when arrested he was driving outside the limitations of the occupational license. He contends he was not guilty of driving while suspended. The proper charge, he asserts, is driving outside the restrictions of the occupational license or driving without a valid operator’s license.
Defendant’s driving privileges were suspended for a certain period. The privilege to drive was restored for a special purpose and during specified times within that period. This partial reinstatement did not alter the suspension except to allow driving under carefully prescribed conditions of time and purpose. The suspension was still in force for other times and purposes. Consequently, when driving beyond the times allowed in the occupational license he was driving while suspended.
Adopting defendant’s contention would mean that driving privileges which were validly suspended would be fully reinstated by issuance of the occupational license. A person with an occupational license would thus not be subject to the results of driving while suspended conviction, a Class A misdemeanor, ORS 487.560(5), or a Class C felony under certain conditions, ORS 487.560(6). We cannot ascribe to the legislature an intent to insulate a suspended driver from these penalties by issuance of a limited occupational license. Under defendant’s interpretation of the traffic code a suspension in many, if not most, instances would be ineffectual.
Affirmed.